Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application No. 16/668,752 filed 10/30/2019 is response to Applicant’s arguments/remarks and claims amendment filed 10/19/2021. Applicant’s response has been given full consideration. 
Claims Amendment
In the response filed 10/19/2021 Applicant has amended the claims of the application. Claims 1 and 14 have been amended by the addition of the limitation of claim 6 wherein the first battery cell and the second battery cell have different dimensions”, and the new limitation, “and wherein only one pair of tabs are welded onto one of the first battery cell or second battery cell, and the first battery cell and the second battery cell share the only one pair of tabs”. Support for the new limitation is disclosed in the instant application in at least Fig. 10, 11, 13, 14. Claim 6 has been canceled and the dependence of claim 7 has been changed to claim 1, and that of 8 and 9 have been changed from canceled claim 6 to claim 7. 
The status of the claims stand as follows:
4.1	Currently amended 		1, 7-9, 14
Original			2-5, 10-13, 15-20
4.3	Canceled 			6
Claims 1-5, 7-20 are currently pending in this application, and all pending claims are under full consideration. 

Withdrawal of Claim Rejection – 35 USC §102
The rejection of Claims 1, 4, 6-8, 12-14, and 18 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (U.S. PG Publication 2015/0340662) has been overcome by the amendment of claims 1 and 14. Therefore, the rejection has been withdrawn. 
The rejection of the dependent claims under 103 over Kwon in view of the secondary references have also been overcome by the amendment of claim 1 and 14. Therefore, the rejection of the dependent claims has also been withdrawn. 
Upon further consideration and search new rejection is made and presented in this Office Action as described below. 
Claim Rejection – 35 USC §102
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action.

Claim 1, 3-5, 7-10, 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. PG Publication 2015/0372337) 

Regarding Claim 1, 12 and 14 Kim discloses a battery cell assembly (Kim paragraph 0019), comprising: a first electrode roll (Kim paragraph 0029) equivalent to a first battery cell, comprising a first wound electrode assembly; and a second electrode roll (Kim paragraph 0029), equivalent to a second battery cell, comprising a second wound electrode assembly and an electrical device including the battery cell (Kim paragraph 0018, 0020, 0049, 0081). Kim discloses the first electrode roll and the second electrode roll are formed by respectively winding one end and the other end of an assembly electrode sheet including a positive electrode sheet, a negative 140 (Kim Fi 2) or 340  (Kim Fig. 6) are welded onto one of the first battery cell or the second battery cell, and the first battery cell and the second battery cell share the only one pair of tabs (Kim Fig. 2, 6, paragraph 0062). 
Regarding Claim 3 and 15 Kim discloses the first wound electrode assembly and the second wound electrode assembly form a set of electrode assemblies, and the first battery cell and the second battery cell being formed through winding the set of electrode assemblies; and wherein the set of electrode assemblies comprise a first end and a second end, the first end is located at the inner of the first battery cell, and the second end is located at the inner of the second battery cell (Kim paragraph 0023). 
Regarding Claim 4 Kim discloses wherein the first battery cell and the second battery cell have different axes (Kim Fig 5). 

    PNG
    media_image1.png
    448
    834
    media_image1.png
    Greyscale

Kim Fig. 5 The first electrode roll 210 and the second electrode roll 220 have different axes

Regarding Claim 5 and 16 Kim discloses a winding direction for forming the first battery cell is the same as a winding direction for forming the second battery cell, or, the winding direction for forming the first battery cell is opposite to the winding direction for forming the second battery cell; and the winding direction is a clockwise direction or a counterclockwise direction (Kim paragraph 0030).
Regarding Claim 7 and 17 Kim discloses the width of the first battery cell is different from the width of the second battery cell, and/or the length of the first battery cell is different from the length of the second battery cell (Kim Fig. 2, 6, paragraph 0023, 0063).
Regarding Claim 8 and 18 
Regarding Claim 9 and 19 Kim discloses the length of the first battery cell is smaller than the length of the second battery cell and the width of the first battery cell is less than the width of the second battery cell (Kim Fig. 2, 6).
Regarding Claim 10 Kim discloses the battery cell has a stair-shaped structure due to a length difference between the first electrode roll 210 and the second electrode roll 220 (Kim paragraph 0072), also considered equivalent to a T-shaped structure wherein the smaller electrode roll is disposed on one end side of the bigger electrode roll.  
Regarding Claim 13 Kim discloses the axis of the first battery cell is parallel to the axis of the second battery cell (See labeled Kim Fig. 5 above). 
Claim Rejection- 35 USC § 103
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. PG Publication 2015/0372337) in view of Goldstein et al. (U.S. PG Publication 2017/0069940)

The discussion of Kim as applied to claim 1 is fully incorporated here and is relied upon for the limitation of the claim is this section. 
Regarding Claim 2 Kim is silent about the first wound electrode assembly is welded to the second wound electrode assembly. Goldstein discloses battery cell unit and battery assemblies (Goldstein paragraph 0007), the battery comprising a case, anode and cathode and a separator immersed in an electrolyte (Goldstein paragraph 0012) and teaches that cells next to each other are .
 
Claim 11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. PG Publication 2015/0372337) in view of Kwon et al. (U.S. PG Publication 2016/0099454)

The discussion of Kim as applied to claim 1 and 14 is fully incorporated here and is relied upon for the limitation of the claims in this section. 
Regarding claim 11 and 20 Kim is silent about the outer circumference of the first electrode assembly is electrically connected with the outermost circumference of the second electrode assembly through the connecting component. Kwon discloses  an electrochemical device includes a first electrode assembly and a second electrode assembly that are separate from each other, at least one conductive line that electrically connects the first electrode assembly and the second electrode assembly, a casing member that packages the first and second electrode assemblies (Kwon paragraph 0009) the electrode assemblies may be a roll-type electrode assembly (Kwon paragraph 0071) equivalent to a wound electrode assembly, offering a flexible electrochemical 10 may comprise a first current collector 31, a first active material layer 32 coated on the first current collector 31, a separator 33, a second current collector 34, and a second active material layer 35 coated on the second current collector 34 (Kwon paragraph 0104) and the first conductive line 11 and the first current collector 31 may be unitary (Kwon paragraph 0105), connecting the first electrode assembly of the first cell with the second electrode assembly of the second cell (Kwon Fig. 3). Thus, Kwon discloses the battery cell assembly comprising a connecting component 11, wherein the outermost circumference of the first electrode assembly 10 is electrically connected with the outermost circumference of the second electrode assembly 10 through the connecting component 11, and the connecting component comprises a collector without being coated an active material and a separator (Kwon Fig. 30, paragraph 0105). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the wound electrode assemblies of the cells of Kim by the teaching of Kwon and connected them through an extension of their current collector to offer a flexible electrochemical cell as taught by Kwon (Kwon paragraph 0054). According to the MPEP such a modification is use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). 
Response to Argument
In the response filed on 10/19/2021 Applicant traverses the rejection of the claims presented in the previous non-final Office Action dated 07/20/2021. Applicant argues that the applied references do not disclose the limitation of amended claim 1 and 14. Claims 1 and 14 have been amended by the addition of the limitation of claim 6 wherein the first battery cell and the second battery cell have different dimensions”, and the new limitation, “and wherein only one pair et al. (U.S. PG Publication 2015/0340662); and the rejection of dependent claims under 103 over Kwon and the secondary references. Therefore, as presented above in this Office Action the previously presented rejection has been withdrawn. Upon further consideration and search a new rejection of claims 1, 3-5, 7-10, 12-19 under 102 over Kim et al. (U.S. PG Publication 2015/0372337) is made and presented in this Office Action. Claim 2 is rejected under 103 over Kim in view of Goldstein et al. (U.S. PG Publication 2017/0069940). Claims 11 and 20 are rejected under 103 over Kim and Kwon et al. (U.S. PG Publication 2016/0099454). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722